DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  the word “be” should be deleted from the limitation “a functional material is be added”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “Thermplastics” is a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 2, 5 and 6, the phrase "but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "but not limited to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 9 recites broad temperature ranges, and the claim also recites more narrow temperature ranges which is the narrower statement of the range/limitation.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10 contains broad, narrow and contradictory pressure ranges.

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 11-14 recite the limitations "the liquid separation system", “the liquid-solids separation”, “the materials”, “the separated solids stream”, “the separated liquids stream” and “the separated organic layer stream” in claim 1.  There is insufficient antecedent basis for these limitations in the claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 15-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 15 recites the limitations "the … partially evaporated organic layer" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9 and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bozell et al. (WO 2016/033456).
	Regarding claims 1, 9, 11-12, 14:   Bozell et al. teach a method of recovering lignin from biomass [0027; Examples] comprising the steps of: 
mixing biomass with a lignin solvent to form a mixture of biomass and solvent [0027; Examples],
heating the mixture of biomass and solvent to 160°C to allow at least a portion of the lignin to become soluble [0027; Examples],
separating a portion of the solids from the lignin solvent [0028; Examples],
processing the organic layer to recover lignin or a concentrated form of lignin [0028; Examples].
processing the organic layer or concentrated form of lignin to enhance processibility of the organic layer and/or the properties of the lignin [0042; Examples].
Regarding claim 2:  Bozell et al. teach the claimed biomass [Examples].
Regarding claims 3, 5, 8 and 13:  Bozell et al. teach the claimed solvent [0024-0025; Examples].
Regarding claim 7:  Since lignin is added to the lignin solvent [Examples], the solvent will contain lignin.  The claim does not specify at what point in the process the lignin solvent contains lignin.  
Regarding claims 15-17:  Bozell et al. teach that fatty acids, glycerides and phenol compounds are a component of the lignocellulosic biomass [0007, 0021].
Regarding claim 18:  Bozell et al. teach a functional compound, DMF or methanol, [0047] is added to the lignin.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozell et al. (WO 2016/033456).
Regarding claim 4:  It would have been obvious to select butanol from the short, finite list of Bozell et al. [0025].
Regarding claim 10:  Generally, differences in pressure or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozell et al. (WO 2016/033456) as applied to claim 1 further in view of Carrick et al. (WO 2017/084824).  
Bozell et al. fail to teach the claimed lignin.
However, Carrick et al. teach a method of separating lignin from an aqueous solution by adding a solvent of fatty acids or a mixture of fatty acids that comprises the claimed fatty acids (page 4, lines 3-11; page 5, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lignin solvent comprising the fatty acids as taught by Carrick et al. to the method of Bozell et al. to provide a highly suitable solvent.   

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozell et al. (WO 2016/033456) as applied to claims 1 and 14 further in view of Belanger et al. (2009/0069550).  
Bozell et al. teach the method of claim 14, but does not specifically teach wherein the claimed functional material is further added to the lignin or concentrated form of lignin. 
However, Belanger et al. teach wherein an extracted lignin can be used as a feedstock for a variety of downstream industrial processes and material manufacturing processes wherein a functional material is added to the lignin [0084]; the high grade isolated lignin disclosed herein is useful as a feedstock for a variety of downstream industrial processes and material manufacturing processes. In one embodiment, the high grade isolated lignin described herein can be melted or dry spun at a desired temperature and speed to produce carbon fibers using methods well known to those of skill in the art ... If required, the spinning, extrusion and/or carbonization can be facilitated by blending the disclosed lignin with a thermoplastic plasticizer (for example polyvinyl alcohol (PVAL), polyethylene oxide (PEO) or polyester (PES)) or by condensation of lignin units following chemical modification of the lignin [0084]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belanger et al. with the method of Bozell et al. to specify wherein a functional material is further added to the lignin or concentrated form of lignin, to further apply the lignin to an industrial use.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763